PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,071,027
Issue Date: September 11, 2018
Application No. 15/126,751
Filing or 371(c) Date: September 16, 2016
Attorney Docket No. 1962-5 



:
:
:
:	DECISION ON PETITION
:
:
:




This is a Notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.29(k) filed February 10, 2022. 

The present request is not signed by an attorney/agent of record. However, in accordance with
37 CFR 1.34(a), the signature of Steven R. Eck appearing on the request shall constitute a
representation to the United States Patent and Trademark Office that he or she is authorized to
represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.29(k) states: If status as a micro entity is established in good faith in an application or patent, and fees as a micro entity are paid in good faith in the application or patent, and it is later discovered that such micro entity status either was established in error, or that the Office was not notified of a loss of entitlement to micro entity status as required by paragraph (i) of this section through error, the error will be excused upon compliance with the separate submission and itemization requirements of paragraph (k)(1) of this section and the deficiency payment requirement of paragraph (k)(2) of this section. 

(1) Any paper submitted under this paragraph must be limited to the deficiency payment (all fees paid in error) required for a single application or patent. Where more than one application or patent is involved, separate submissions of deficiency payments are required for each application or patent (see § 1.4(b)). The paper must contain an itemization of the total deficiency payment for the single application or patent and include the following information: 

(i) Each particular type of fee that was erroneously paid as a micro entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a small or non-small entity, as applicable; 

(ii) The micro entity fee actually paid, and the date on which it was paid; 

(iii) The deficiency owed amount (for each fee erroneously paid); and 

(iv) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts as set forth in paragraph (k)(2) of this section.

The instant request does not fully comply with the itemization requirements of (i), (ii), (iii), and (iv) as listed above. The itemization in the request fails to include all of the fees erroneously paid as a micro entity. Specifically, the National Stage Search Fee (fee code 3642) in the amount of $120.00 was paid during the specified period of loss of micro entity status. Therefore it should be included in the itemization. 

Also, it should be noted, that applicant has included the National Stage Search Fee (fee code 3632) in the amount of $150 in the itemization submitted on February 10, 2022. This fee however, should not be included because it was refunded by the office to the applicant on December 19, 2016, Therefore it is not considered to be an erroneously paid micro entity fee. Thus, an updated itemization including all fees erroneously paid as a micro entity should be submitted.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 

Telephone inquiries regarding this decision should be directed to Joy Dobbs at (571) 272-3001.  



/JONYA SMALLS/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1http://portal.uspto.gov. (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).